

Exhibit 10.1


FOURTH AMENDMENT TO AGREEMENT


THIS FOURTH AMENDMENT TO AGREEMENT (this “Amendment”) to the Agreement dated as
of August 1, 1989, as subsequently amended by the First Amendment dated October
9, 1998, the Second Amendment dated October 31, 2000 and the Third Amendment
dated January 31, 2006 (as so amended, the “Agreement”), is made as of the 14th
day of October, 2010 (but subject to Section 3 below), by and between Oil-Dri
Corporation of America, a Delaware corporation (“Oil-Dri”) and Richard M. Jaffee
(“Jaffee”).


WHEREAS, the parties hereto are the parties to the Agreement; and


WHEREAS, the parties hereto desire to amend the Agreement in the manner
hereinafter set forth;


NOW, THEREFORE, in further consideration for Jaffee’s continued services and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree to the following:


1.           Incorporation of the Agreement.  All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety.  To the extent any terms and provisions of the Agreement
are inconsistent with the terms and provisions set forth below, such terms and
provisions shall be deemed superseded hereby.  Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.


2.           Amendment to the Agreement.  The first sentence of the second
paragraph of Section 5(a) of the Agreement is hereby amended to read in its
entirety as follows:


During the Consulting Period, Oil-Dri shall pay Jaffee consulting fees at the
annual rate of $240,000, payable bi-monthly.


3.           Condition to Effectiveness.  This Amendment will become effective
only upon approval by Oil-Dri’s Board of Directors, but once approved will be
retroactive for all purposes to August 1, 2010.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


OIL-DRI CORPORATION OF AMERICA
 
RICHARD M. JAFFEE
                       
By:
/s/ Daniel S. Jaffee
 
/s/ Richard M. Jaffee
Name:
Daniel S. Jaffee
   
Its:
President and Chief Executive Officer
   


 
 

--------------------------------------------------------------------------------

 
